Citation Nr: 1636502	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 6, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hearing loss and tinnitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a hearing loss disability and tinnitus as a result of serving as an aircraft armament mechanic and being exposed to aircraft noise during his service.  For the following reasons, the Board finds that a remand is required to ensure that a complete record is provided to the Board, upon which an informed decision can be made so that claims can be afforded every possible consideration.

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Importantly, VA's duty under the VCAA includes assisting the Veteran in obtaining potentially relevant records in the custody of Federal department or agency, including his service treatment records (STRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) and (3).  Here, the record reflects that the Veteran had additional service in the National Guard following his discharge from active duty in April 1967.  Specifically, the September 2011 QTC examiner noted that the Veteran reported serving in the Army National Guard from 1968 to 1969.  However, the Veteran's service records for this period are not before the Board.  Although the Veteran did not explicitly assert that his hearing loss was related to his service with the National Guard, these missing service records are potentially relevant because they may include periodic audiometric evaluations performed in conjunction with his National Guard service. Therefore, given the absence of medical records that may be critical to the Board's assessment of the Veteran's service connection claims, a remand is warranted.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination must account for a claimant's medical history, and the disability must be described with sufficient detail so that the Board's evaluation of the disability will be based on a fully informed decision.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Mozingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

In the September 2011 audiological opinion, the examiner acknowledged the Veteran's in-service exposure to hazardous noise and determined that "inline noise as ordinance captain for two 6 month tours of duty totaling 1 year" was one of the objective factors of Veteran's claimed condition.  The examiner nonetheless concluded that "it [was] less likely than not that military noise caused his [hearing] loss," based on the lack of a demonstrated in-service hearing pathology.  But see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (stating that 38 C.F.R. § 3.385 "does not in and of itself rule out an award of service connection due to the absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria.")).

This examination report and negative opinion, however, is inadequate to decide these claims, as it lacks clarity, puts forth inaccurate premises, and contains inconsistencies.  For example, in the audiological report, the examiner discussed the results of the audiometric exams but failed to describe the precise standard that was utilized.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz and 5 at 4000 Hz. 

As converted, the January 2, 1965 in-service audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.):


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

There were no results reported at 3000 HZ.

As converted, the October 25, 1966 audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses):



HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
20 (30)
30 (35)
LEFT
5 (20)
10 (20)
5 (15)
25 (35)
20 (25)

See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in audiological evaluations).  

As converted, the April 26, 1967 separation from service audiogram shows puretone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)  
-5  (5)
-5  (5)
0 (10)
-10 (-5)
LEFT
-10 (5)
5 (15)
-5 (5)
5 (15)
5 (10)

It is thus unclear whether the examiner was referring to the ASA or the ISO-ANSI standard when he discussed the results pertaining to Veteran's audiometric exams.  Such clarification is necessary because, when converted, the October 1966 audiometric evaluation apparently reflects that the Veteran experienced some degree of hearing loss at 3000 and 4000 HZ bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).

Furthermore, the examiner also determined that Veteran's hearing was normal on separation based on the April 26, 1967 separation audiogram reflecting that "500, 1000, 2000, 3000 and 4000 HZ  tested with thresholds [of] 0 dB [in] each ear."  Instead, the actual results of the audiogram, whether converted from ASA to ISO or not, provided different results, as indicated in the last chart above.  Accordingly, the opinion is inadequate because it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.).

Moreover, the examiner also concluded that Veteran did not experience hearing loss during his active service.  However in the report of examination, the examiner identified an abnormal hearing pathology in the Bekesy Audiogram dated October 25, 1966, noting that the "diagnosis was normal hearing [in] each ear EXCEPT 4000 HZ RIGHT ear with a 30dB threshold."  The examiner further explained that the "report shows [l]eft and right ear is normal (except 4000 Right ear) at 500, 1000, 200, 3000[  and] 4000 HZ."  Essentially, the VA examiner conceded that Veteran experienced some hearing loss while he was in service but failed to explain the inconsistencies among the in-service audiometric results. 

Crucially, the examiner also failed to provide an opinion as to the etiology of the Veteran's claimed tinnitus.  Specifically, the examiner declined to address the issue because the Veteran did not report experiencing tinnitus at the examination. However, the Veteran asserted that he suffered from tinnitus in several statements throughout the appellate period.  Importantly, service connection may be granted for a disability "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and . . . a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the opinion is also inadequate because it failed to address this matter. 

As this claim is being remanded, any outstanding VA treatment records, as well as any private treatment records that he identifies, should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records relevant to his hearing loss and tinnitus that he would like VA to obtain. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Obtain the Veteran's outstanding VA treatment records and associate them with the claims file.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Army National Guard.

4.  Take appropriate action to obtain the Veteran's complete medical and personnel records for his reported Army National Guard service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's National Guard Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

5.  After the foregoing development has been completed and all available records have been associated with the claims file (directives #1-4), schedule the Veteran for a new VA audiological examination.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the audiological examiner. The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation, to include audiological testing.

After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of his in-service noise exposure, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).

In providing this opinion, the examiner should take into consideration the Veteran's in-service noise exposure as an aircraft armament mechanic.  The examiner should also discuss the results of the Veteran's January 1965 and October 1966 in service audiograms, as well as his April 1967 separation audiogram, and state whether a comparison of the audiometric results indicates a significant puretone threshold shift, and, if so, the significance of such a shift.  In this regard, the examiner should note that audiometric results dated prior to November 1967 must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units for proper comparison, as shown in the body of this remand above.  Accordingly, the examiner must also consider and address the fact that, when converted from ASA to ANSI-ISO units, the Veteran's service treatment records reflect some degree of hearing loss at 3000 and 4000 HZ bilaterally on audiometric evaluation in October 1966.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete explanation any opinion provided.  The RO/AMC should ensure that an adequate explanation has been provided before returning this case to the Board.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




